/fayuxr zf/r z*-'s-
tow v / ^

m!                     10-11-00075-CR
                                                      AUG 26 2015
                                                    COURT OF/gg^S
                           7^
                            6/^6/sMY- 7V ./toy/3, 20/Sr


                 r4$ ZT/y&i7fau&!> /a/ My jQ&&/a/s /j&m?st
        %/itib /s AJ£^4y»&fc& /b A              -
,~^~„^, w ^,«^ —„, ,,*^~ v.^tr,, ~r,^, /fy?^ 4 //&>. /V/es. 6(M*7&v*=fc 77¥&//yamw/c& 




                ^ZA/£>/E£Z>f 776S /fi?S g£E7lS ,faj @\fyO/A/t
                                    /Msr /)£p&)l£ M& €>/^/»y /)U&
                     wfe7 J- MgoE you Se/Af 7ff/s /m/m tg A
          (Oa/ 7//B mmi/&w/)r                 (/V/tf7&V€&) JT

 a///dv/e&J e&w&s &^y>s)c/mm//& sz/3sz&£es
 wom/feEr/tov ?f) /&//htv Acetj/y?7i smm&8£& &u//r/& /M//?y?/A#?
/^c&?meymr/z Am?/£%L ^/srypz. J5? sv//i&a/jf awav^
 £Xtff(?&2/Z&> C/&/T7S. Ak/ /^/Z/bfATfr/ /?/r&e>V&W/>7&/>fr/
/)0C(//??6W3r•, /L/fift/AE: 7/fer ;/UW /A//>/C7W&tfr WJE7Z6T
&) tuts c//fa /p/e /^//o^mis AMD /¥?&/!&> /tea//
stytfy &o) ytsm?. jTAAc/a- Uo/x\m?*f^& />/& a?*/a) // td yMs
 jAO 7%&r &pQ&&7?77&(/r CU/rAttE: y&CA^/&/^ y^gAAa^> '^?ZV7D tTZfr
Ms /TAA#/?ys tcm& ///oAZfivs. /^ ygA^cyi) £ao?j^AF7^>
AfypAwmTv /t&ejt/yey am&z 0m, Sy' /Ws^sOy)£A?swJ/0v
7D /A/rfa^&l&Az jiuemz: /U&v, / /a/ avaaj/) -JeAk/J&v OxAAfTy    /




 wo/ua?tfe£ri*&£ £y (/aiAiy^AJ i&}s //&jb^ /s^&^/fr /mump
 ^ f&zw/hfrf ss, 20// 7/y/i/m/&at tt/b^b                                              \Zo/me^f^
                                                                                                        10



 1   substances       or    exhibits?


2         A.        They would receive the evidence.                          They would

 3 generate a unique laboratory case number assigned,to that

 4 case    that      allows        us        to   track    that   evidence    while   it's    in

 5 our position --                possession.              They would make a note of the

 6 condition of the evidence when they received it.                                   -Then

 7 they would         file        the evidence             in the vault      until which time

 8 we would retrieve                    it    for analysis.

 9        Q.        Okay.         Do your records reflect                  who handled the

10 drugs       after Ms.          Posey?

11        A.        The analysis was initially done by Kay Davis.

12        Q.        Who is Kay Davis?

13        A.        She was formally.an employee of our laboratory.

14 She had retired last year.

15        Q.        Okay.         So she no longer works for the Department

16 of   Public Safety,                  correct?.

17        A.        Yes,     sir,

18        Q.        Okay.         And in looking at the exhibit,                   can you

19 actually tell             if Kay Davis handled that,                     both exhibits

20 actually?

21        A.-       Yes,     I    do     see      her   initials    on   State's   Exhibit

22 Number       2   and     State's           Exhibit      Number   1.


23        Q.        Okay.         Can you tell             if those exhibits were ever

24 picked up again after Kay'Davis did her analysis? ,

25        A.        Yes.;        The     evidence         was   returned    on December      17    of




      LUANN M.      GILL,        CSR,    RPR *** 24 9TH OFFICIAL COURT REPORTER
                                         \Jb/tw&¥(>
                                                                                                         11



 1 2008 to a Brent Dickey.

 2          Q.        Okay.        Do your records reflect who Brent Dickey

 3 was working for?

 4          A.        The S.T.O.P.              Special   Crimes Unit.

 5          Q.        Okay.        And was the exhibit ever again received by

 6 the Texas Department of Public Safety Crime Lab in                                                u

 7   Garland?


 8          A.        Yes,       it was received more recently,                          on January 13

 9 of this year.

10          Q.        Okay.        Do your records reflect who dropped it

11   off?


12          A.        By Marshall          Whitlock.

13          Q.        Okay.        Does it        say where or who Marshall Whitlock

14   worked      for?


15          A.        The S.T.O.P.              Special Crimes Unit.

16          Q.        All right.           Who actually received the exhibit

17 from Marshall                 Whitlock?

18          A.        Again,       it was received by Linda Posey,                          same

19 person.

20          Q.        Linda Posey again?

21          A.        Yes,       sir.

22          Q.        Was she fulfilling her same duties as she was

23   back   in    2008?


24          A.        That's       correct.


25          Q.        All right.           And what happened next with the



      TiTTANN    M.   GTT.T, .   P.QR   T?PT?   ***   OAQTU   n w r m 7\ T   r'rMT'DT'   nmnnnrm-m
s„*~am}>




  Y.
  ^



  r
                                                                     INDICTMENT
                                                                                                 1&QPY—'
                                                                            Bond Recommendation $.
No,   _£imi2-
                                                           IRAN JAY HAWKINS
The Stateof Texas V.
                                                           DEUVEEY Of ACONTROtLBD SUBSTANCE IBSSTHAH OK.GKAM
Charge:                  Count 1-
                                                           DEUVEKVO.ACONTROUEDSUBSTANCE1TO.GRAMS
                         Count 1 -
                                                           (ENHANCED)


 IN THE NAME AND
                                          BY AUTHORITY OF THE STATE OF TEXAS:
                                                                        , r i.    en,*- nf Texas dulv selected, impaneled, sworn,

 upon Aeir oatiu presentin and to said Court atSald termthat
                                                            IRAN JAY HAWKINS


  in the County and State aforesaid, did then and there:
                                                              ™t*t tp AMcniER. TO TESSIE BATES, ACONTROLLED SUBSTANCE,

  ORDILUTANTS,


      AWTOSAIDCOURTTHATIKANIAYHAW^S^NUKAOU                                                        ^ ^ DIDTHEN AND THEES


      INCLUDING ANY ADULTERANTS OR DILUTANTS,
                      ^r^»*WAnPAPH-ANDrriSFURTHERFRESENTEDINANDTOSAIDCOURT
      FEU




      INTENT TO DELIVER,




      Against the peace and dignity ofthe State.


                                                                                 Foreman of the GrandJury


                             •«
                                  !""53
                                     >-                /1
                 X       •—
                                    o*                 /
                         55
                      -a-
                         1         LEO             1
            HI

            G
            ->
                     5            ^l^t
                                  —•» Q        \^

                     S3
                        **•                    /
                                          CD
          r^>
^
^
    til
*




            *
            N